       Case 2:20-cv-01189-DMC Document 26 Filed 09/29/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH ROBINSON,                                  No. 2:20-CV-1189-JAM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    KENNETH BRYANT,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. On September 24,

18   2020, the Court issued an order vacating the hearing on Defendant’s motion to dismiss and

19   plaintiff’s motions for sanctions and default judgment. See ECF No. 22. That order erroneously

20   indicated that the time for Defendant to file a reply in support of his motion to dismiss has

21   expired. Given the error, the Court sua sponte extends all deadlines. Defendant’s reply in

22   support of his motion to dismiss is due by October 9, 2020. Plaintiff’s replies in support of his

23   motions for sanctions and default judgment are also due by October 9, 2020.

24                  IT IS SO ORDERED.

25

26   Dated: September 29, 2020
                                                            ____________________________________
27                                                          DENNIS M. COTA
28                                                          UNITED STATES MAGISTRATE JUDGE
                                                        1
